UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable Commission file number: 001-34638 SPROTT PHYSICAL GOLD TRUST (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) PROVINCE OF ONTARIO, CANADA (Jurisdiction of incorporation or organization) Suite 2700, South Tower, Royal Bank Plaza, 200 Bay Street, Toronto, Ontario, Canada M5J 2J1 (Address of principal executive offices) Kirstin H. McTaggart (416) 362-7172, kmctaggart@sprott.com Suite 2700, South Tower, Royal Bank Plaza, 200 Bay Street, Toronto, Ontario, Canada M5J 2J1 (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Units NYSE Arca Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: As of December 31,2009, there was one Unit of the registrant outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. |_| Yes|X| No If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. |_| Yes|X| No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. |X| Yes|_| No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). |_| Yes |_| No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer |_|Accelerated filer |_|Non-accelerated filer |X| Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing. |_| U.S. GAAP |X| International Financial Reporting Standards as issued by the International Accounting Standards Board |_| Other If "Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. |_| Item 17|_| Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). |_| Yes|X| No TABLE OF CONTENTS PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3 - KEY INFORMATION 1 ITEM 4 - INFORMATION ON THE COMPANY 10 ITEM 4A - UNRESOLVED STAFF COMMENTS 23 ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS 23 ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 24 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 28 ITEM 8 - FINANCIAL INFORMATION 29 ITEM 9 - THE OFFER AND LISTING 31 ITEM 10 - ADDITIONAL INFORMATION 31 ITEM 11 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 60 ITEM 12 - DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 60 PART II ITEM 13 - DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 60 ITEM 14 - MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 60 ITEM 15 - CONTROLS AND PROCEDURES 60 ITEM 16A- AUDIT COMMITTEE FINANCIAL EXPERT 61 ITEM 16B- CODE OF ETHICS 61 ITEM 16C- PRINCIPAL ACCOUNTANT FEES AND SERVICES 61 ITEM 16D- EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 61 ITEM 16E- PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS. 61 ITEM 16F- CHANGE IN REGISTRANT'S CERTFIFYING ACCOUNTANT 61 ITEM16G- CORPORATE GOVERNANCE 61 PART III ITEM 17 - FINANCIAL STATEMENTS 61 ITEM 18 - FINANCIAL STATEMENTS 61 ITEM 19 - EXHIBITS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this document may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Please note in this annual report, "we", "us", "our", "the Trust", and "Sprott" all refer to Sprott Physical Gold Trust. Sprott Physical Gold Trust, or the Trust, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe", "anticipate", "intends", "estimate", "forecast", "project", "plan", "potential", "will", "may", "should", "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, managements examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable ITEM 3 - KEY INFORMATION A. Selected Financial Data The following table summarizes our selected historical financial information at the dates and for the periods indicated prepared in conformity with the International Financial Reporting Standards as issued by the International Accounting Standards Board, to which we will refer as IFRS. The statement of operations data for the period from the Trust's inception to December 31, 2009 and the balance sheet data as of December 31, 2009 have been derived from our audited financial statements included elsewhere in this 2009 Annual Report. The selected financial data should be read in conjunction with Item 5, Operating and Financial Review and Prospects, the financial statements, related notes, and other financial information included elsewhere in this 2009 Annual Report. SPROTT PHYSICAL GOLD TRUST STATEMENT OF FINANCIAL POSITION As at December 31, 2009 US$ Assets Cash $
